Campbell, J.,
delivered the opinion of the court.
By the law then in force, Code of 1857, p. 74, article 14, the land about which this suit exists was assessable, and was assessed, in Carroll County, in which the occupant resided: It was not assessable in Holmes County, in which it lay, but it was assessed there. It was paid on in Carroll County, where it was to be paid on under the law, but it was not paid on, as it should not have been, in Holmes County. It was sold for taxes in Holmes County in 1867, and struck off and conveyed to the State. On the 9th of May, 1871, it Avas enacted that “ lands shall be assessed only on the rolls *606of the counties in which they are situated,” Code of 1871, § 1677, and this governed the assessment of 1871, but this land continued to be borne on the assessment-rolls in both Holmes and Carroll Counties, appearing, as we assume, as belonging to the State on the roll in Holmes, and as that of the owner on the roll in Carroll. The taxes, which in 1871 and afterward were legally payable only, in Holmes County, were in 1871, 1872, and 1873 paid in Carroll County, and, as we suppose, paid into the State and county treasuries. The land was not paid on in Holmes. It is probable it was not paid on anywhere in 1874. In 1875 the land was dealt with and sold in Holmes County under the act approved March 1, 1875, and known as the “Abatement Act,” and was conveyed to the State, and the validity of the title thus acquired by the State is the matter for decision.
The State acquired no title by the sale in 1867, for the assessment in Holmes was then illegal, but the invalidity of the State’s title is wholly immaterial if the land was subject to the “Abatement Act ” and dealt with according to it. Cochran v. Baker, 60 Miss. 282; Cato v. Gordon, 62 Miss. 373.
The case seems to have been decided in the court below on the question whether the evidence shows payment of the taxes in 1874, and that is the question chiefly argued by counsel here. But the real point of controversy is whether the land was of the class of land embraced by the “'Abatement Act.” If not, the title asserted by virtue of proceedings under it is not maintainable. We are of the opinion that the taxes of 1874 were not paid. They should have been paid in Holmes County. They are not shown to have been paid anywhere, but although the land was delinquent and liable to be sold for taxes, if it was not sold by virtue of a law applicable to it its delinquency made no difference.
The “Abatement Act” did not embrace this land. That aet applied only to lands delinquent for years prior to 1874. Gamble v. Witty, 55 Miss. 26.
It had no application to land delinquent only for 1874. That was supposed to have been already dealt with under the general .revenue law, and to have been sold on the first Monday of Feb*607ruary, 1875. In 1874 an act had been passed offering to remit all taxes on lands acquired by the State for taxes which had accrued prior to 1866, and on March 1, 1875, the act was passed “for the abatement of all taxes which have accrued prior to the taxes of the fiscal year 1874 upon all lands now claimed * * * * by the State of Mississippi for taxes.”
There was nothing for the State to remit or reduce or abate on the land which is the subject of this suit. Taxes on it had not accrued prior to 1874, at least so far as concerned the State, for they had been regularly paid in Carroll County, and the imaginary line dividing Holmes and Carroll Counties made no difference to the State.
The Abatement Act had reference to lands on which taxes were due and unpaid for a year or years prior to 1874. It had reference to real, actual delinquency. It did not require that the State should have acquired a valid title to the lands by its previous purchases for taxes. Had that been the case no new proceeding and sale would have been required. But it did relate only to certain lands then held by the State, and the language employed includes only those on which taxes had accrued (increased from year to year) prior to 1874. No taxes on this land had accrued to the State, as we have assumed, because while the State had not received them by the hands of its collector in Holmes County, as should have been the case, it did receive them by its collector in Carroll County. There were taxes due on this land to Holmes County, accrued from 1871 to 1874, both inclusive, but the Abatement Act had reference to lands on which State as well as county taxes had accrued for a period prior to 1874, and therefore this land was not embraced.

Reversed and remanded.